Citation Nr: 1336437	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-12 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hemorrhoids.

2.  Entitlement to a rating in excess of 10 percent for left hip trochanteric bursitis.

3.  Entitlement to a rating in excess of 10 percent for chronic lumbosacral strain.

4.  Entitlement to a compensable rating for left fibula status post fracture.

5.  Entitlement to a compensable rating for right elbow status post injury.

6.  Entitlement to a compensable rating for left great toe arthritis.

7.  Entitlement to a compensable rating for right long finger status post fracture.

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to December 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board notes that the August 2008 rating decision denied a compensable rating for hemorrhoids.  Thereafter, in a January 2010 rating decision, the RO increased the rating for the Veteran's service-connected hemorrhoids to 10 percent, effective February 4, 2008, the date of the Veteran's claim of entitlement to an increased rating.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

A Travel Board hearing was held in March 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Although the RO denied TDIU in a December 2009 rating decision, the Board notes that the Court has held that a TDIU claim cannot be considered separate and apart from an increased rating claim if the issue of unemployability is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, at the March 2013 Travel Board hearing, the Veteran asserted that his service-connected disabilities at issue render him unemployable.  Therefore, the issue of entitlement to TDIU is again raised by the record and must be addressed.  Id.   

The issues of entitlement to an increased rating for posttraumatic stress disorder (PTSD) and entitlement to service connection for sleep apnea, to include as secondary to PTSD, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to a rating in excess of 10 percent rating for hemorrhoids, entitlement to a rating in excess of 10 percent for left hip trochanteric bursitis, entitlement to a rating in excess of 10 percent for chronic lumbosacral strain, entitlement to a compensable rating for left fibula status post fracture, entitlement to a compensable rating for left great toe arthritis, entitlement to a compensable rating for right long finger status post fracture, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the entire appeal period, the Veteran's right elbow status post injury has been manifested by full flexion, limitation of extension to 10 degrees, limitation of supination to 80 degrees and limitation of pronation to 75 degrees; there is no X-ray evidence of arthritis, no objective or subjective evidence of painful motion, no ankylosis, no flail false joint, and no impairment of the radius or ulna. 


CONCLUSION OF LAW

The criteria for a compensable rating for right elbow status post injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5205-5213 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 
The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326 (2013).  Letters dated in May 2008 and March 2009 generally satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the May 2008 letter, which addressed the Veteran's claim of entitlement to an increased rating for arthritis, was sent prior to the initial unfavorable decision in August 2008.

A VA examination was conducted in March 2009; the Veteran has not argued, and the record does not reflect that this examination was inadequate for rating purposes.  The Board finds that the examination is adequate for adjudication purposes because it documents the Veteran's subjective complaints and history, was based on an appropriate examination of the Veteran, and provided sufficient information to address the rating criteria for the disability on appeal.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Specifically, at the March 2013 Travel Board hearing the Veteran indicated that he was not having any trouble with his elbow and was not receiving any treatment for it.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the Board hearing by an accredited representative from the National Association for Black Veterans, Inc.  During the Veteran's hearing, the VLJ and the Veteran's representative asked the Veteran questions about the existence of other treatment records as well as clarified the extent of the current disability.  Although the Veterans Law Judge did not advise the Veteran, during the hearing, of the elements of the claim that were lacking to substantiate a finding of an increased rating for the Veteran's right elbow disability, the Board finds that this omission was harmless because the Veteran specifically indicated that he was not receiving any treatment for his right elbow disability and that he was not having any current symptoms or problems with his service-connected right elbow disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2013), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  38 C.F.R. § 4.45.

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

All of the evidence in the Veteran's claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The Veteran's service-connected right elbow status post injury is rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic arthritis substantiated by X-ray is rated as degenerative arthritis under Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  A rating of 20 percent is assigned for each such major joint or group of minor joints, with occasional incapacitating exacerbations, affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The April 2009 VA examination report (examination conducted in March 2009) reflects that the Veteran is right handed.  He reported being diagnosed with status post contusion of the right elbow.  He indicated that he bumped his elbow while loading ammunition in service.  The condition does not cause pain.  He does not have weakness, stiffness, swelling, heat, redness, giving lay lack of endurance, locking, fatigability, or dislocation.  He is not receiving any treatment for this condition and does not experience any functional impairment from this condition.  On examination the right elbow showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Range of motion testing of the right elbow indicated that flexion was to a full 145 degrees.  Extension was to 10 degrees, supination was to 80 degrees, and pronation was to 75 degrees.  There was no evidence of painful motion.  The examiner indicated that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-ray studies of the right elbow revealed no fractures, dislocations, suspicious bony lesions, joint effusions or suspicious soft tissue calcifications.  The impression was negative exam.  

A higher, 10 percent rating under Diagnostic Code 5010, is not warranted because there are no X-ray findings of arthritis, nor is there evidence of swelling, muscle spasm, or any evidence of painful motion.  Notably, the March 2009 X-ray studies were normal.  As such, there is no diagnosis of arthritis.  Moreover, at the March 2009 VA examination there was no objective or subjective evidence of painful motion, and there was no swelling or muscle spasm.  As such, a higher, 10 percent rating is not warranted under Diagnostic Code 5010.

Normal ranges of motion of the elbow and forearm are elbow flexion from 0 degrees to 145 degrees, forearm pronation from 0 to 80 degrees, and forearm supination from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate I. 

Under Diagnostic Code 5206, flexion of the major forearm limited to 110 degrees is assigned a noncompensable rating.  Flexion limited to 100 degrees warrants a 10 percent rating.  Flexion limited to 90 degrees is assigned a 20 percent rating.  The next higher rating of 30 percent requires flexion of the major forearm limited to 70 degrees.  Higher ratings of 40 and 50 percent are also available for more limited degrees of flexion of the major forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Under Diagnostic Code 5207, limitation of extension of the major forearm will be assigned a minimum compensable rating of 10 percent where extension is limited to 45 degrees or to 60 degrees.  Higher ratings of 20 to 50 percent are available for more limited degrees of extension of the major forearm.  38 C.F.R. § 4.71. 

The Board has considered whether the Veteran is entitled to a higher rating under Diagnostic Code 5206 but has determined that a higher rating is not warranted.  Notably, at the March 2009 VA examination flexion of the right forearm was normal, to 145 degrees.  As such, flexion of the forearm is not limited to 100 degrees.  Therefore, a higher rating is not warranted under Diagnostic Code 5206.
A higher rating is also not warranted under Diagnostic Code 5207, limitation of extension.  Although extension at the March 2009 VA examination was limited to 10 degrees, a higher rating is not warranted under Diagnostic Code 5207 unless flexion is limited to 45 degrees.  Therefore, the Veteran is not entitled to a higher rating under Diagnostic Code 5207.  

A higher rating is also not warranted under Diagnostic Code 5208.  Diagnostic Code 5208 indicates that a 20 percent rating is warranted for forearm flexion limited to 100 degrees and extension limited to 45 degrees.  As previously noted, flexion of the Veteran's right forearm was full and extension was only limited to 10 degrees.  As such, a higher rating is not for application under Diagnostic Code 5208.

Under Diagnostic Code 5213, impairment of supination and pronation, a 10 percent rating is warranted for limitation of supination to 30 degrees or less.  A 20 percent rating is warranted for limitation of pronation such that motion is lost beyond the middle of arc or motion is lost beyond the last quarter of the arc, the hand does not approach full pronation.  Higher ratings are warranted for loss of supination and pronation such that there is bone fusion.  At the March 2009 VA examination, supination was to 80 degrees and pronation was to 75 degrees.  As such, supination is not to 30 degrees or less and a higher 10 percent rating is not warranted under Diagnostic Code 5213.

The Veteran's range of motion of the right forearm (elbow) was also not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use, beyond the measurements taken into consideration in rating the disability.  38 C.F.R. §§ 4.40, 4.45.  The VA examiner who conducted the March 2009 VA examination (and authored the April 2009 VA examination report) noted that there was no pain during the evaluation, and addressed any additional limitation due to pain.  The examiner specifically found that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Therefore, even considering the factors set forth in DeLuca, the Veteran's limitation of motion did not rise to the level of the next higher disability rating as any pain, incoordination, fatigue, weakness, and lack of endurance did not result in any limitation of motion.  Therefore, applying the DeLuca criteria does not lead to a higher rating under Diagnostic Codes 5206, 5207, 5208 and/or 5213.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether the Veteran is entitled to a higher (compensable) rating for his service-connected right elbow disability under any other diagnostic code, but has found none.  In this regard, the evidence does not show that the Veteran's elbow is ankylosed.  Therefore, a higher rating is not warranted under Diagnostic Code 5205.  As previously noted, the Veteran's range of motion of the right elbow was near full and was not additionally limited by pain fatigue, weakness, lack of endurance or incoordination after repetitive use.  Therefore, even considering the DeLuca criteria, the Veteran's right elbow is not ankylosed and a higher rating is not warranted under Diagnostic Code 5205.  Additionally, there is no evidence of impairment of the Veteran's right elbow such that there is flail joint.  Therefore, a higher rating is not warranted under Diagnostic Code 5209.  Moreover, there is no evidence of nonunion of the radius and ulna with flail false joint, impairment of the ulna with malunion or nonunion, or impairment of the radius with malunion or nonunion.  As such, higher ratings are not warranted under Diagnostic Codes 5210, 5211, or 5212, respectively.

In view of the foregoing, the Board finds that the preponderance of the evidence of record is against a compensable rating for the Veteran's service-connected right elbow status post injury at any time during the appeal period.  Hart, 21 Vet. App. at 509.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

In reaching this conclusion, the Board acknowledges the Veteran's belief that his right elbow symptoms are more severe than the current disability evaluation reflects.  In this regard, the Board must consider the entire evidence of record when analyzing the criteria set forth in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he has actually stated that his elbow is not symptomatic and does not cause him any problems.  In any event, he is not competent to assess whether any symptomatology satisfies specific Diagnostic Code criteria, as such requires medical expertise and technical knowledge that the Veteran has not been shown to possess.  As such, the Board finds that the medical evidence of record is more persuasive regarding whether he is entitled to a higher disability rating in accordance with the schedular criteria.  The VA examiner considered the Veteran's reported symptoms and provided the clinical findings to rate the Veteran's disability with respect to the rating criteria.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's own statements regarding any increased symptomatology.  In any event, the Veteran testified at his March 2013 hearing that his right elbow did not bother him, that he was not getting treatment for it, and that, if anything, his right elbow disability had improved.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds that the schedular rating for the Veteran's service-connected right elbow status post injury is adequate.  Ratings in excess of the assigned rating are provided for higher levels of severity of the disability, but for certain manifestations which the medical evidence reflects are not present in the Veteran's clinical picture.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.  In sum, the record does not reflect that the Rating Schedule is inadequate to contemplate the manifestations of his disability.  Thus, no extraschedular referral is required.
ORDER

Entitlement to a compensable rating for right elbow status post injury is denied.


REMAND

The Veteran contends that his service-connected hemorrhoids, left hip trochanteric bursitis, chronic lumbosacral strain, left fibula status post fracture, left great toe arthritis, and right long finger status post fracture are more severe than the current disability ratings reflect.  Specifically, at his March 2013 Travel Board hearing, the Veteran essentially indicated that each of these disabilities has worsened in severity since his most recent VA examination was conducted in March 2009.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).  

The record reflects that the Veteran receives treatment for his service-connected disabilities through VA.  The record contains VA treatment records from the VA Medical Center (VAMC) in Seattle, Washington, dating through May 2012.  As such, the Veteran's VA treatment records dating from May 2012 to the present should be obtained.  38 U.S.C.A. § 5103A(c)  (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As previously noted, the Board finds that the issue of entitlement to TDIU has been raised by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013). 

The Board notes that the Veteran currently does not currently meet the schedular criteria for a TDIU.  However, the outcome of the increased rating claims being remanded could change this.  As such, the TDIU issue is inextricably intertwined with the issues of entitlement to increased ratings for hemorrhoids, left hip trochanteric bursitis, chronic lumbosacral strain, left fibula status post fracture, left great toe arthritis, and right long finger status post fracture.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Moreover, a TDIU can also be granted on an extraschedular basis.  38 C.F.R. § 4.16(b) (2013). 

Because the record does not contain a current, adequate medical opinion, based upon a thorough review of the record, regarding whether the Veteran's service-connected disabilities cause him to be unemployable, such an opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment from the VAMC in Seattle, Washington, and all associated outpatient clinics, dating from May 2012 to the present, and associate them with the claims file.

2.  Schedule the Veteran for a VA examination or examinations in order to determine the current severity of his service-connected hemorrhoids, left hip trochanteric bursitis, chronic lumbosacral strain, left fibula status post fracture, left great toe arthritis, and right long finger status post fracture, as well as the impact the disabilities have on the Veteran's ability to work.

The examiner should state whether the Veteran's hemorrhoids are mild/moderate, whether they are large or thrombotic and irreducible with excessive redundant tissue evidencing frequent recurrences, or whether they are associated with persistent bleeding and with secondary anemia or with fissures.

Any appropriate diagnostic testing, to include X-rays or magnetic resonant imaging tests (MRIs) should be conducted.  All ranges of motion of the left hip, lumbosacral spine, left leg, left great toe, and right long finger should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995). 

If there is functional loss as a result of weakened movement, excess fatigability, or incoordination in the left hip, lumbosacral spine, left leg, left great toe, and/or right long finger, the examiner should express the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the appropriate joint(s) could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The examiner is also asked to obtain a complete occupational history from the Veteran, and to provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities and without regard to his age, render him unable to secure or follow a substantially gainful occupation. 

A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file.

3.  Notify the Veteran that it is his responsibility to report for the examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claims on appeal.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


